404 F.3d 1119
Hugo Rene SALVATIERRA-CERMENO, Petitioner,v.Alberto GONZALES, Attorney General,* Respondent.
No. 03-72059.
United States Court of Appeals, Ninth Circuit.
April 15, 2005.

Christopher J. Stender, Esq., Stender & Associates, Phoenix, AZ, for Petitioner.
Regional Counsel, Immigration & Naturalization Service, Laguna Niguel, CA, District Director, Immigration & Naturalization Service, Phoenix, AZ, Richard M. Evans, Esq., David Dauenheimer, Department of Justice, Washington, DC, for Respondent.
Before: PREGERSON, KOZINSKI and HAWKINS, Circuit Judges.

ORDER

1
We vacated submission in this case pending the resolution of Molina-Camacho v. Ashcroft, 393 F.3d 937 (9th Cir.2004), and now order this case submitted.


2
The BIA had no authority to issue an order removing Salvatierra-Cermeno to Guatemala. See Molina-Camacho, 393 F.3d at 941. However, because 8 U.S.C. § 1252 gives us jurisdiction to review only final orders of removal, we lack jurisdiction to consider Salvatierra-Cermeno's petition for review. We therefore treat the petition as a petition for writ of habeas corpus under 28 U.S.C. § 2241 and transfer it to the United States District Court for the District of Arizona, Phoenix Division. See Molina-Camacho, 393 F.3d at 942; 28 U.S.C. § 1631. Upon transfer, Salvatierra-Cermeno may make any necessary amendments to perfect the form of the petition.


3
TRANSFERRED.



Notes:


*
 Alberto Gonzales is substituted for his predecessor, John Ashcroft, as Attorney GeneralSee Fed. R.App. P. 43(c)(2).